Title: Extracts from the Gazette, 1733
From: Franklin, Benjamin
To: 



	Yesterday, being Market Day, Watt who was concern’d in the Counterfeit Money, as mentioned in one of our late Papers, receiv’d part of his Punishment, being whipt, pilloried and cropt. He behaved so as to touch the Compassion of the Mob, and they did not fling at him (as was expected) neither Snow-balls nor any Thing else. We hear that Grindal, the Importer of the Bills, and chief Person concern’d, was taken in the Jersies, but afterwards made his Escape. In his Pocket-Book was found the Account of Charge, so much to the Printer, so much for engraving the Plates, so much for Paper, &c. [January 11]



[Advertisement] Saturday next will be Published, for 1733: The Second Edition of Poor Richard: An Almanack  containing the Lunations, Eclipses, Planets Motions and Aspects, Weather, Sun and Moon’s rising and setting, Highwater, &c. besides many pleasant and witty Verses, Jests and Sayings, Author’s Motive of Writing, Prediction of the Death of his Friend Mr. Titan Leeds, Moon no Cuckold, Batchelor’s Folly, Parson’s Wine and Baker’s Pudding, Short Visits, Kings and Bears, New Fashions, Game for Kisses, Katherine’s Love, Different Sentiments, Signs of a Tempest, Death a Fisherman, Conjugal Debate, Men and Melons, H. the Prodigal, Breatfast in Bed, Oyster Lawsuit, &c. By RICHARD SAUNDERS, Philomat. Printed and sold by B. Franklin, Price 3s. 6d. per Dozen. Of whom also may be had Sheet Almanacks at 2s. 6d.
A few of the first that were printed had the Months of September and October transpos’d; but that Fault is now rectified. [January 11]


  
	  On the 20th past, at a special Court of Common-Pleas held here, came on a Tryal between A. Hamilton, Esq; Plaintiff, and Robert Gregory with Mary his Wife, Defendants; when the Plaintiff recovered £500 Damage against the Defendants, for conspiring to charge him with the unnatural Abuse of the Body of the said Mary Gregory. It appear’d upon the Tryal, from a great Number of Witnesses, that the whole was a villanous Forgery, contriv’d against the said A. Hamilton to extort Money from him: that the said Mary is a Person of a most abandoned and infamous Character, and that she had made the like Attempts against sundry other Persons of unblemished Reputation in this City. [February 8]


  
	  The Ice grows very rotten in the River, and ’tis hop’d will drive in a few Days. [February 15]



  
	  Sunday Morning last, the Ice in Skuylkyl, tho’ prodigious thick and strong, broke up with a Fresh, and came down in Heaps, vast Cakes rouling over and over, in a terrible Manner, breaking great Trees where the Flood came over the low Land. Such a great Quantity of Ice being apt to damn [sic] the River in some Places, it rais’d the Water exceedingly, and drove with greater Violence when those Dams were broken. It carried away the Flats of two Ferries, and did other considerable Damage. The Water was near two Foot and a half high on the Ground Floor of Joseph Grey’s House at the middle Ferry; which is much higher than any Fresh is known to have been before in that River: But the House was not four foot under Water, as another Account says, meaning, ’tis like, that four foot of the House was under Water. [February 22]


  
	  [Advertisement] Good Rhode-Island CHEESE, and Cod-Fish, sold by the Printer hereof. [March 15]


  
	  [Advertisement] Lost about four Weeks since, suppos’d in or near the Market-House, a Sheet and half of Prints of Leaves, being Part of a compleat Set. Whoever brings them to the Printer hereof, shall be well rewarded. [April 26]


  
[Advertisement] The Subscribers of the Library Company of Philadelphia, are hereby advertised, that Monday the Seventh of May ensuing, is the Day appointed for the Choice of Directors and Treasurer for the succeeding Year; And for the Subscribers to bring in their first annual Payment of Ten Shillings a piece, Advance-Money. And that the Place and Time for this Meeting on the said 7th of May, will be at the House of Mr. Louis Timothee, where the Library is kept, in the Ally next the Boar’s-Head Tavern, at Two in the Afternoon.
Joseph Breintnal, Secr.

  
	  N.B. The Subscribers are desired to remember the Penalty upon Non-payment of the Ten-Shillings upon the Day appointed. [April 26]


  
[Advertisement] There is to be sold a very likely Negro Woman aged about Thirty Years who has lived in this City, from her Childhood, and can wash and iron very well, cook Victuals, sew, spin on the Linen Wheel, milk Cows, and do all Sorts of House-work very well. She has a Boy of about Two Years old, which is to go with her. The Price as reasonable as you can agree.
And also another very likely Boy aged about Six Years, who is Son of the abovesaid Woman. He will be sold with his Mother, or by himself, as the Buyer pleases. Enquire of the Printer. [May 3]


  
	  Stolen out of a Shop in Market-Street, a Child’s Silver Whistle and Bells, without the Coral. Whoever brings it to the Printer hereof, shall have Five Shillings Reward, and no Questions ask’d. [May 10]


  
	  Monday last a Grand Lodge of the Ancient and Honourable Society of Free and accepted Masons in this Province, was held at the Tun Tavern in Water-Street, when Humphry Murray, Esq, was elected Grand Master for the Year ensuing, who appointed Mr. Thomas Hart his Deputy, and Mr. Peter Cuff and Mr. James Bingham were chosen Wardens. A very Elegant Entertainment was provided upon the Occasion, at which the Proprietor, the Governor, the Mayor of this City, and several other Persons of Distinction honour’d the Society with their Presence. [June 28]


  
	  We hear from Richland in Bucks County, that on the 15th Instant, Elizabeth the Wife of Marmaduke Jackson was found Dead in their own Field. The Circumstances relating to her Death are told as follows; None liv’d in the House with the old Couple, except a Child about 3 Years old which they had taken to bring up: The Man used to go out to work in the Country, and leave Home for some Days; accordingly he took leave of his Wife the 14th in the Morning about 8 o’Clock, and left her in good Health. The next Morning about the same Hour a neighbouring Woman going by, call’d in to see how they did, and found only the Child, who told her that Granny (as it used to call her) was asleep in the Field, and it could not wake her: And so it went and shewed the Place where the Woman lay dead. The Coroner’s Inquest being call’d, examin’d the Child how its Granny came to lie there, and it said, she was going to cut some Bushes to cover the Tobacco Plants; and then shewed by Motions how she staggered before she fell down; it appeared by the Grass that she had scrambled along some small Distance, and a few Strawberry’s were found lying by her, which it was suppos’d she was picking for the Child. They ask’d the Child, where it slept the last Night; and it answer’d, that it stay’d by Granny all day, but could not wake her; and when ’twas dark, it went home to bed, and came again in the Morning and try’d to wake her, but could not: Accordingly the Print of the Child alone was found in the Bed. [June 28]


  
	  Yesterday a Marriage was consummated between Charles Read, Esq; one of the Trustees of the Loan-Office of this Province, and the Relict of Mr. Joseph Harwood, Gent. A Lady of considerable Fortune. [October 18]


  
	  The Week before last died here, after a short Illness, Mr. Joseph Norris, eldest Son of Isaac Norris, Esq; He was a young Gentleman of considerable Learning, yet a most facetious and agreeable Companion; and notwithstanding a polite Education, was a sincere Friend. His uncommon Good-Nature alone were sufficient to make his Death regretted by all that had the Pleasure of his Acquaintance. [October 18]


  
	  ¶The Printer of this Paper returned but on Saturday last, from a Journey on which he was absent near seven Weeks: If in that Time any Passages have appeared in the Gazette, that may be construed into Personal Reflection, it was without his Knowledge or Approbation, and must be ascribed to the Inadvertence of those who carried on his Business. [October 18]


  

We hear from Bristol, that on Monday Morning last, two young Men were out a Hunting in the Woods near that Place, one of them being a little before the other, saw something thro’ the Bushes on the other Side of the Creek; upon which he stepped back to his Companion, and said, Lend me that Gun, for I see a fine Deer; accordingly he took Aim, and gave Fire; but when he came to the Place, he found a Boy about nine Years of Age, (who had just been sent out by his Mother for a Can of Water) strugling for Life: the Child never spoke another Word, being shot in the Breast; and dyed immediately. Scarce a Year passes without one or more of these unhappy Accidents, which ought to make People more careful in their Hunting than they commonly are. [October 25]


  
	  Just Published FOR 1734. Poor Richard: An Almanack containing the Lunations, Eclipses, Planets Motions and Aspects, Weather, Sun and Moon’s Rising and Setting, High-water, &c. Besides many Pleasant and Witty Verses, Jests and notable Sayings. Thanks to the Publick for his last Years Encouragement. Of His Wife’s good Humour. Of his Prediction concerning the Day, Hour, and Minute of Titan Leeds’s Death. Mr. Leeds’s Character. Remarks upon the Almanack published for 1734 in Leeds’s Name. Gelding Time. Good Women, Stars and Angels. Poor Dick’s Litany. What Death is. What spoils the Teeth. The Travellers Improvement. Blind Fortune. Wedlock. Lawyers, Preachers and Tomtit’s Eggs. Robin bit. How to perswade. Lawyer’s Will, Bucephalus and his Master. Crowing Hen. S---l the Smith, and J---h the Tapster. The Teacher. Heirs and Widows. John’s Wit. The Dutch Maxim. Verses by Mrs. Bridget Saunders, in Answer to the December Verses of last Year. Short Dialogue between a Lawyer and his Client, &c. By Richard Saunders Philom. Philadelphia, Printed and sold by B. Franklin, Price 3s. 6d. per Doz. [November 16]


  

Taken not long since out of a House in Town an oldfashion’d Silver Spoon with a flat flower’d Handle mark’d I.C. the Bottom of the Bowl also flower’d. Taken also a Silver Snuff-Box mark’d M. W. the Lid shuts on without a Hinge. Also some time before, a Child’s Silver Whistle and Bells, (the Coral lost.) Whoever will leave either of these Things with the Printer hereof shall have Five Shillings Reward for each of them and no Questions ask’d. Or whoever can inform where they are so that they may be had again, shall have the same Reward. [November 22]


  
	  Lately Imported. A Parcel of superfine CROWN SOAP. It cleanses fine Linens, Muslins, Laces, Chinces, Cambricks, &c. with Ease and Expedition, which often suffer more from the long and hard Rubbing of the Washer, through the ill Qualities of the Soap they use, than the Wearing. It is excellent for the Washing of Scarlets, or any other bright and curious Colours, that are apt to change by the Use of common Soap. The Sweetness of the Flavor and the fine Lather it immediately produces, renders it pleasant for the Use of Barbers. It is cut in exact and equal Cakes, neatly put up, and sold at the New Printing-Office, at 1s. per Cake. [November 22]


  
	  Jerman’s Almanacks are in the Press, and will speedily be published. [November 22]


  
On Monday Evening last, Mr. Thomas Meakins fell off a Wharff into the Delaware, and before he could be taken out again, was drowned. He was an ancient Man, and formerly liv’d very well in this City, teaching a considerable School; but of late Years was reduc’d to extream Poverty. The following Lines were made by himself some time since.
Some purchase Land, some stately Buildings raise,
To memorize their Names to future Days;

But I’ve a lasting Monument will stand,
When Building’s fall, and Sales are made of Land:
A certain Rock on Skuylkill’s eastern Side,
Which bears my Name, for Ages will abide;
This Rock, well-known, which Angler’s do frequent,
When I am gone, will be my Monument.

[November 29]

  
	  Next Week WILL BE Published, The Laws of the Province of New-Jersey, which were enacted the last Sessions of Assembly. Printed and sold by B. Franklin. [November 29]


  
Philadelphia: Printed by B. Franklin, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.

